Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Claim Objections
Claim 41 is objected to because of the following informalities:  Claim 41 is missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “wherein the molar ratio of Ag:Au is greater than 1” is not supported by the application.  The specification and original claims do not disclose this limitation, nor is the limitation implicitly supported through a representative number of examples.  Although the specification at paragraph 116 discusses adjusting the molar ratio of gold and silver salt, this section does not teach the limitation “wherein the molar ratio of Ag:Au is greater than 1,” nor is the limitation supported elsewhere in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23 and 25-43 are rejected under 35 U.S.C. 104 as being unpatentable over US 20140065425 to Bogdanov in view of WO 2014151454 to Maidment.  Bogdanov discloses nanoparticles, for use as a contrast agent for medical imaging techniques, each nanoparticle comprising i) a core including silver (Ag; a contrast element, wherein the contrast element has a K-edge value ranging from about 17 to about 49 KeV); and gold, sulfur, and/or platinum (Au, S, and/or Pt; a stabilizing element which minimizes at least one of cytotoxicity or immunoreactivity of the contrast agent); and ii) a first coating layer encapsulating the core, the first coating layer configured to render the nanoparticles soluble in a biological medium (abstract; paragraphs 7-18, 43, 56; claims 1, 4, and 7).  The nanoparticles may comprise a further coating layer including targeting moieties (paragraph 44).  The first coating layer is a polymer (paragraph 7).   In some embodiments, iron oxide is incorporated into the core (paragraph 27).  The biological medium may be serum (paragraph 51).  The gold is present in 50%, 60%, 70%, 80%, 90% or 95% of the core (wherein the contrast element forms 1% to 99% by weight of the core) (paragraph 38).  The nanoparticles may be used as contrast agents in methods of X-ray imaging (paragraph 46).
Bogdanov fails to specify using its method of X-ray imaging in a method of dual energy x-ray imaging comprising acquiring an image with a first spectrum produced by filtering with one or more of a molybdenum filter, a rhodium filter, a silver filter, and combinations thereof; and acquiring an image with a second energy spectrum higher than the first energy spectrum, the second energy spectrum produced by filtering with one or more of a tin filter, an aluminum filter, a copper filter, and combinations thereof.  Bogdanov further fails to teach incorporating a component of claim 27 into its first coating layer.   
Maidment is directed to nanoparticles comprising polymeric-encapsulated metal cores for use as contrast agents (abstract; paragraphs 5-6, 33, 62, 37-38, and 72) and is therefore in the same field of invention as Bogdanov.  Maidment teaches PEG-phospholipids (polyethylene glycol modified phospholipids) do not elicit an immune response and are useful polymers for polymeric encapsulation of metal cores for use as X-ray contrast agents (paragraph 41). Maidment teaches adding a second coating layer configured to delay an in vivo release of the core (paragraphs 6 and 16).  Maidment teaches adding a third coating layer comprising fluorescent quantum dots (paragraph 12).   Maidement teaches a kit for contrast imaging (paragraph 46).  Maidment teaches nanoparticles comprising polymeric-encapsulated metal cores comprising X-ray contrast agents can be used for dual energy X-ray imaging comprising the steps of acquiring a low-energy spectrum, wherein imaging with a low-energy spectrum comprises filtering with one or more of a molybdenum filter, a rhodium filter, a silver filter, and combinations thereof, and a step of acquiring a high-energy spectrum, wherein imaging with a high-energy spectrum comprises filtering with one or more of a tin filter, an aluminum filter, a copper filter, and combinations thereof (paragraph 43).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the contrast agent of Bogdanov in a method of dual energy x-ray imaging, comprising acquiring an image with a first spectrum produced by filtering with one or more of a molybdenum filter, a rhodium filter, a silver filter, and combinations thereof; and acquiring an image with a second energy spectrum higher than the first energy spectrum, the second energy spectrum produced by filtering with one or more of a tin filter, an aluminum filter, a copper filter, and combinations thereof, as Maidment teaches that nanoparticles comprising polymeric-encapsulated metal cores comprising X-ray contrast agents can be used for the instant method of dual energy X-ray imaging.  It would have been obvious to incorporate PEG-phosopholipids into the first coating layer of Bogdanov.  The rationale for this is that Maidment teaches that PEG-phospholipids do not elicit an immune response and are appropriate for polymeric encapsulation of metal cores for use as contrast agents.  It would have been further obvious to add a second coating layer to the nanoparticles of Bogdanov for layer configured to delay an in vivo release of the core.   The rationale for this is that by delaying the in vivo release of the core, the imaging agent will have time to reach the target tissues before releasing.   It would have been further obvious to prepare a kit for contrasting imaging comprising a dry-powder dosage formulation including a contrast agent comprising a plurality of nanoparticles of Bogdanov.   The rationale for this is that Bogdanov teaches that its nanoparticles are for use in contrast imaging, and by supplying such a kit, the nanoparticles of Bogdanov will be supplied to the artisan for use in contrast imaging.   Regarding claim 43, it would have been obvious to optimize the Ag:Au ratio in the course of optimizing the composition as an X-ray contrast agent.  In this way, the artisan would find a Ag:Au molar ratio of greater than 1 through routine experimentation.
Applicant argues that Bogdanov fails to teach silver in combination with a non-gold stabilizing element, nor with any stabilizing element in its core.  Applicant argues that Bogdanov fails to teach imaging using dual energy X-rays.  Applicant argues that Maidment nor Bogdanov fail to teach the instant contrast agent.  
	Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that Bogdanov and Maidment fail to teach silver and a non-gold stabilizing element in the core of the nanoparticle, the examiner’s response is that this is not the case. Bogdanov teaches silver in combination with sulfur or platinum (non-gold stabilizing elements) in the core of its nanoparticles (paragraphs 8-9, 17, 36, and 56; claim 7).  Regarding applicant’s argument that Bogdanov fails to teach a stabilizing element in the metal core corresponding to the instantly claimed stabilizing elements, the examiner’s response is that Bogdanov teaches incorporation of silver (a contrast agent) in combination with gold, sulfur, or platinum (stabilizing elements which minimize at least one of cytotoxicity or immunoreactivity of the contrast element) (paragraphs 8-9, 17, 36, and 56; claim 7).  There is no structural requirement in the claims regarding the stabilizing element, except that it be present in the core.  Gold, sulfur, and platinum are stabilizing elements within the meaning of the invention, are present in the core, and therefore satisfy the claim.   Regarding applicant’s arguments regarding Bogdanov and Maidment not rendering obvious the invention separately, the examiner’s response is that the rejection is based on the combination of the Bogdanov and Maidment and non-obviousness cannot be shown by attacking the references separately.    Regarding applicant’s argument that Bogdanov fails to teach imaging using dual energy X-rays, the examiner’s response is that, in view of Maidment, it would have been obvious to use the contrast agent of Bogdanov in a method of dual energy x-ray imaging, for the reasons given above.  Regarding applicant’s argument that Maidment fails to teach a core comprising the instant stabilizing agents, the examiner’s response is that Maidment was not relied on for its teaching regarding the use of nanoparticles comprising polymeric-encapsulated metal cores comprising X-ray contrast agents to be used in dual energy X-ray imaging. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
June 2, 2021